Franklin App. No. 97AP-860. On September 24, 2004, this court found appellant Gregory T. Howard to be a vexatious litigator under S.Ct.Prac.R. XIV(5XB). This court further ordered that appellant was prohibited from continuing or instituting legal proceedings in the court without obtaining leave. On February 20, 2008, Howard filed a motion for leave to declare the acts of the Franklin County Court of Common Pleas et al. regarding vexatious litigators to be unconstitutional etc.
It is ordered by the court that the motion is denied.